Action between George Cravero and Frances Cravero, his wife, and Roy Dea and Fred Schleyer. From adverse decree, George Cravero and Frances Cravero, his wife, appeal.
Affirmed in part and reversed in part.
An examination of the transcript in this cause discloses disputes and conflicts in the evidence which the Chancellor under our adjudications had a right to rule upon and, in the absence of a showing of an abuse of discretion, his views are binding on this Court. The allowance of the sum of $400 to the Special Master as fees in this cause is at variance with our holding in Rainey v. Rainey, 38 So.2d 60, and similar rulings. The decree appealed from is affirmed, except as to the allowance of the sum of $400 to the Special Master, and this portion of the decree is reversed with directions to allow compensation to the Special Master for services rendered in accordance with the statute and our adjudications. The costs of this appeal are taxed equally in amounts against the parties to this suit.
Affirmed in part and reversed in part.
ADAMS, C.J., and CHAPMAN, SEBRING, and HOBSON, JJ., concur.